                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CECILIA CLINKSCALE,                           :
     Plaintiff,                               :
                                              :
       v.                                     :      CIVIL ACTION NO. 19-CV-1026
                                              :
TEMPLE UNIVERSITY, et al.,                    :
    Defendants.                               :

                                             ORDER

       AND NOW, this 7th day of October, 2019, upon consideration of Plaintiff Cecilia

Clinkscale’s Motions to Proceed In Forma Pauperis (ECF No. 1, 12), and Complaint (ECF No.

2) it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED with prejudice as to Defendants Philadelphia

Police Department and Temple University Campus Police. All claims based upon a “failure to

investigate” theory are DISMISSED with prejudice. The Complaint is DISMISSED without

prejudice as to all other Defendants and claims for the reasons in the Court’s Memorandum.

       4.      The Clerk of Court is DIRECTED to terminate Defendants Philadelphia Police

Department and Temple University Campus Police.

       5.      Clinkscale is given leave to amend within thirty (30) days of the date of this Order

in the event she can state a plausible basis for a claim against an appropriate Defendant not

already dismissed with prejudice. Any amended complaint should identify all Defendants in the

caption of the amended complaint and shall state the factual basis for Clinkscale’s claims against

each Defendant. The amended complaint shall be a complete document that does not rely on the
initial Complaint or other papers filed in this case to state a claim. In drafting any amended

complaint, Clinkscale should be mindful of the Court’s reasons for dismissing her initial

Complaint, as well as the statute of limitations applicable to her claims. Upon the filing of any

amended complaint, the Clerk of Court shall not make service until so ORDERED by the Court.

       6.      The Clerk of Court is DIRECTED to furnish Clinkscale with a blank copy of this

Court’s current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number.

       7.      If Clinkscale fails to comply with this Order, her case may be dismissed for

failure to prosecute without further notice

                                              BY THE COURT:

                                              /S/ Eduardo C. Robreno
                                              EDUARDO C. ROBRENO, J.
